Citation Nr: 1537144	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to exposure to radiation and mustard gas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.  Appellant was married to the Veteran between February 12, 1945, and May 23, 1981, when he died.  She remarried in June 1984 and was married until her second husband's death in April 2006.  Her third marriage from July 2007 until July 2008 was annulled.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Louisville, Kentucky, currently has jurisdiction of the claim.  

Appellant submitted additional evidence after the case was certified to the Board, which was accompanied by a waiver of RO consideration.  See July 2015 appellant brief.  The evidence will therefore be considered by the Board in the first instance.  38 C.F.R. § 20.1304 (2015).  

The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran died in May 1981.  His death certificate lists the immediate cause of death as carcinomatosis, due to or as a consequence of primary squamous cell carcinoma of the lung.  

After the case was certified to the Board, the appellant raised a new theory of entitlement for the cause of the Veteran's death on the basis of exposure to mustard gas.  See April 2015 VA Form 21-4138.  Under the governing regulation pertaining to exposure to mustard gas, presumptive service connection is warranted if the Veteran experienced: (1) full body exposure, (2) to the specified vesicant agent, (3) during active military service, and (4) subsequently developed certain specified conditions.  38 C.F.R. § 3.316 (2015).  Lung cancer (except mesothelioma) is among the conditions that are associated with full body exposure to sulfur mustard.  See 38 C.F.R. § 3.316(a)(1) (2015).  

Given the circumstances in this case, a remand is needed in order for the VA to undertake development related to the new theory of entitlement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct the necessary development for confirmation of the Veteran's exposure to mustard gas.  

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




